       Case 2:19-cv-00339-DJH Document 27 Filed 04/15/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Grace Hall, et al.,                             No. CV-19-00339-PHX-DJH
10                  Plaintiffs,                      ORDER
11   v.
12   Gannett Company Incorporated,
13                  Defendant.
14
15         Before the Court is the parties’ Joint Motion to Transfer Venue (Doc. 25) to the
16   Western District of Kentucky. Having reviewed the parties’ Motion, and pursuant to 28
17   U.S.C. § 1404(a),
18         IT IS ORDERED that the Motion to Transfer Venue (Doc. 25) is granted.
19         IT IS FURTHER ORDERED that this case be transferred to the Western District
20   of Kentucky.
21         IT IS FINALLY ORDERED that the Rule 16 Scheduling Conference scheduled
22   for April 19, 2019 is vacated.
23         Dated this 15th day of April, 2019.
24
25
26                                               Honorable Diane J. Humetewa
                                                 United States District Judge
27
28
